Order entered November 20, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-01250-CV

                       MOMENTIS U.S. CORPORATION, Appellant

                                                V.

                         SHELDON WEISFIELD, ET AL., Appellees

                       On Appeal from the 68th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-12-13869

                                            ORDER
       We GRANT appellees’ November 13, 2013 motion for an extension of time to file a

brief. Appellees shall file their brief on or before December 9, 2013.


                                                      /s/   DAVID LEWIS
                                                            JUSTICE